Name: Commission Regulation (EEC) No 3778/90 of 19 December 1990 repealing Regulation (EEC) No 1175/81 determining the destination zones for the application of the refunds on eggs and poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 364/8 Official Journal of the European Communities 28 . 12. 90 COMMISSION REGULATION (EEC) No 3778/90 of 19 December 1990 repealing Regulation (EEC) No 1175/81 determining the destination zones for the application of die refunds on eggs and poultrymeat more flexibly than the zones fixed in advance by Commission Regulation (EEC) No 1 175/81 ( ®) ; whereas that Regulation should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1235/89 (2), and in particular Article 9 (3) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (3), as last amended by Regulation (EEC) No 1235/89, and in particular Article 9 (3) thereof, Whereas Council Regulation (EEC) No 2774/75 (4) and Council Regulation (EEC) No 2779/75 0 laid down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas the situation on the world egg and poultrymeat market has made it necessary to fix differentiated refunds HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1175/81 is hereby repealed. Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 282, 1 . 11 . 1975, p. 49 . (2) OJ No L 128 , 11 . 5. 1989, p. 29 . (3) OJ No L 282, 1 . 11 . 1975, p. 77 . ( «) OJ No L 282, 1 . 11 . 1975, p. 68 . 0 OJ No L 282, 1 . 11 . 1975, p. 90 . (6) OJ No L 120, 1 . 5 . 1981 , p . 77.